UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1572


WILLIAM HENRY HARRISON,

                Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00091-REP)


Submitted:   November 25, 2014            Decided:   December 18, 2014


Before WILKINSON, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Henry Harrison, Appellant Pro Se. Jonathan Holland
Hambrick, Robin Perrin Meier, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William    Henry   Harrison       appeals    the       district      court’s

order   accepting      the   recommendation       of     the    magistrate        judge,

granting summary judgment to the Commissioner, and upholding the

Commissioner’s       decision    granting       Harrison’s           application     for

supplemental    security      income     but   denying     his       application      for

disability insurance benefits.            We have reviewed the record and

find    no   reversible      error.      Accordingly,          we    affirm    for   the

reasons stated by the district court.                    Harrison v. Comm’r of

Soc. Sec., No. 3:11-cv-00091-REP (E.D. Va. Jan. 16, 2014).                            We

dispense     with    oral     argument    because        the        facts   and    legal

contentions    are     adequately     presented    in     the       materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                         2